DISMISS and Opinion Filed March 21, 2013




                                           In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-12-01477-CV

                   THE STATE OF TEXAS, Appellant
                               V.
   THREE THOUSAND SEVEN HUNDRED NINETY-TWO DOLLARS IN UNITED
                    STATES CURRENCY, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 12-00170-L

                               MEMORANDUM OPINION
                         Before Justices Bridges, FitzGerald, and Myers
                                   Opinion by Justice Bridges
       The Court has before it appellant The State of Texas’s motion to dismiss the appeal. The

State says it does not wish to proceed with the appeal. We grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1).




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE

121477F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

THE STATE OF TEXAS, Appellant                      On Appeal from the 193rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-12-01477-CV         V.                      Trial Court Cause No. 12-00170-L.
                                                   Opinion delivered by Justice Bridges,
THREE THOUSAND SEVEN HUNDRED                       Justices FitzGerald and Myers participating.
NINETY-TWO DOLLARS IN UNITED
STATES CURRENCY, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       It is ORDERED that appellee Melvin Williams recover his costs of this appeal, if any,
from appellant The State of Texas.


Judgment entered March 21, 2013.




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE




121477.op.docx                               –2–